Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
June 3, 2018, by and among Osprey Energy Acquisition Corp., a Delaware
corporation (the “Issuer”), and the subscriber party set forth on the signature
page hereto (“Subscriber”).

 

WHEREAS, the Issuer has entered into a Contribution Agreement, in the form
attached as Exhibit A hereto, by and among the Issuer, Royal Resources L.P., a
Delaware limited partnership (“Royal LP”), Royal Resources GP L.L.C., a Delaware
limited liability company (“Royal GP”, and collectively with Royal LP, “Royal”),
Noble Royalties Acquisition Co., LP, a Delaware limited partnership (“NRAC”),
Hooks Ranch Holdings LP, a Delaware limited partnership (“Hooks Holdings”), DGK
ORRI Holdings, LP, a Delaware limited partnership (“DGK”), DGK ORRI GP LLC, a
Delaware limited liability company (“DGK GP”), Hooks Holdings Company GP, LLC, a
Delaware limited liability company (“Hooks GP” and together with NRAC, Hooks
Holdings, DGK and DGK GP, the “Contributors” and each a “Contributor”), (the
“Contribution Agreement”) whereby the Issuer will acquire all of the mineral
interests, royalty and overriding royalty assets of Royal on the terms and
subject to the conditions set forth therein (the “Transactions”);

 

WHEREAS, to finance a portion of the Transactions, Subscriber desires to
subscribe for and purchase from the Issuer that number of shares of the Issuer’s
Class A common stock, par value $0.0001 per share (the “Class A Shares”), set
forth on the signature page hereto (the “Acquired Shares”) for a purchase price
of $10.00 per share and an aggregate purchase price set forth on the signature
page hereto (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Acquired Shares in consideration of the payment of the Purchase
Price by or on behalf of Subscriber to the Issuer on or prior to the Closing (as
defined below); and

 

WHEREAS, to finance a portion of the Transactions, certain other “accredited
investors” (as such term is defined in Rule 501 under the Securities Act of
1933, as amended (the “Securities Act”)), have (severally and not jointly)
entered into separate subscription agreements (the “Other Subscription
Agreements”) with the Issuer on the same terms set forth in this Subscription
Agreement, pursuant to which such investors have agreed to purchase Class A
Shares on the Closing Date at the Purchase Price; and

 

WHEREAS, the aggregate amount of Class A Shares to be sold by Issuer pursuant to
this Subscription Agreement and the Other Subscription Agreements equals
11,480,000 Class A Shares.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.  Subscription. Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and the Issuer hereby agrees to issue and
sell to Subscriber, upon the payment of the Purchase Price, the Acquired Shares
(such subscription and issuance, the “Subscription”).

 



 

 

 

2.  Closing.

 

a.  The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transactions
and shall occur immediately prior thereto. Not less than five (5) business days
prior to the scheduled closing date of the Transactions (the “Closing Date”),
the Issuer shall provide written notice to Subscriber (the “Closing Notice”) of
such Closing Date. On the Closing Date, (i) the Issuer shall deliver to
Subscriber (1) the Acquired Shares in certificated or book entry form (at
Subscriber’s election), free and clear of any liens or other restrictions
whatsoever (other than those arising under state or federal securities laws), in
the name of Subscriber (or its nominee in accordance with its delivery
instructions) or to a custodian designated by Subscriber, as applicable and
(2) a copy of the records of the Issuer’s transfer agent (the “Transfer Agent”)
showing Subscriber as the owner of the Acquired Shares on and as of the Closing
Date and (ii) Subscriber shall deliver to the Issuer on the Closing Date the
Purchase Price for the Acquired Shares by wire transfer of U.S. dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice. In the event the closing of the Transactions does not occur
within one (1) business day of the Closing, the Issuer shall promptly (but not
later than one (1) business day thereafter) return the Purchase Price to
Subscriber by wire transfer of U.S. dollars in immediately available funds to
the account specified by Subscriber, and any book entries or share certificates
shall be deemed cancelled and any share certificates shall be promptly (but not
later than one (1) business day thereafter) returned to the Issuer.

 

b.  The Closing shall be subject to the conditions that, on the Closing Date:

 

(i)  the representations and warranties made by Issuer (other than the
representations and warranties set forth in Section 3(b), Section 3(c) and
Section 3(h)) and Subscriber in this Subscription Agreement shall be true and
correct in all material respects as of the Closing Date (other than those
representations and warranties expressly made as of an earlier date, which shall
be true and correct in all material respects as of such date), and the
representations and warranties made by Issuer set forth in Section 3(b), Section
3(c) and Section 3(h) shall be true and correct in all respects as of the
Closing Date (other than those representations and warranties expressly made as
of an earlier date, which shall be true and correct in all respects as of such
date), in each case without giving effect to the consummation of the
Transactions;

 

(ii)  solely with respect to Subscriber, the Issuer shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by it at or prior to the Closing;

 

(iii)  there shall not be any law or order of any governmental authority having
jurisdiction restraining, enjoining or otherwise prohibiting or making illegal
the consummation of the transactions contemplated by this Subscription
Agreement;

 

(iv)  no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 



 -2- 

 

 

(v)  solely with respect to Subscriber, the Contribution Agreement shall not
have been amended to materially adversely affect Subscriber; it being
acknowledged that any amendment to increase the Contribution Price (as defined
in the Contribution Agreement) shall be deemed to materially adversely affect
Subscriber;

 

(vi)  the Debt Financing (as defined in the Contribution Agreement) shall not
exceed $100 million; and

 

(vii)  all conditions precedent to the closing of the Transactions, including
the approval of the Issuer’s stockholders as set forth in the Contribution
Agreement, shall have been satisfied or waived (other than those conditions that
may only be satisfied at the closing of the Transactions, but subject to
satisfaction of such conditions as of the closing of the Transactions).

 

c.  At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem
necessary in order to consummate the Subscription as contemplated by this
Subscription Agreement.

 

3.  Issuer Representations and Warranties. The Issuer represents and warrants
that:

 

a.  The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

b.  The Acquired Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment for the Acquired Shares in accordance with
the terms of this Subscription Agreement and registered with the Transfer Agent,
the Acquired Shares will be validly issued, fully paid and non-assessable and
will not have been issued in violation of or subject to any preemptive or
similar rights created under the Issuer’s certificate of incorporation and
bylaws or under the laws of the State of Delaware.

 

c.  This Subscription Agreement has been duly authorized, executed and delivered
by the Issuer and is enforceable against it in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance, arrangement, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

d.  The execution, delivery and performance of this Subscription Agreement,
including the issuance and sale of the Acquired Shares and the consummation of
the other transactions contemplated hereby, will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Issuer pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Issuer is a party or by
which the Issuer is bound or to which any of the property or assets of the
Issuer is subject; (ii) the organizational documents of the Issuer; or (iii) any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over the Issuer or any
of its properties that, in the case of clauses (i) and (iii), would reasonably
be expected to have a material adverse effect on the business, properties,
assets, liabilities, operations, condition (including financial condition),
stockholders’ equity or results of operations of the Issuer or materially and
adversely affect the validity of the Acquired Shares or the legal authority or
ability of the Issuer to perform in any material respects its obligations
hereunder (a “Material Adverse Effect”).

 



 -3- 

 

 

e.  Other than the Issuer’s Class B common stock, par value $0.0001 per share
(the “Class B Shares”), pursuant to the terms of the Issuer’s certificate of
incorporation, there are no securities or instruments issued by or to which the
Issuer is a party containing anti-dilution or similar provisions that will be
triggered by the issuance of (i) the Acquired Shares or (ii) the shares to be
issued pursuant to any Other Subscription Agreement that have not been or will
not be validly waived on or prior to the Closing Date.

 

f.  The Issuer is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which, as of the date of this Subscription Agreement, the Issuer is a party or
by which the Issuer’s properties or assets are bound or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Issuer or any of its
properties, except, in the case of clauses (ii) and (iii), for defaults or
violations that have not had and would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

 

g.  The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) the filing with
the Securities and Exchange Commission (the “Commission”) of the Registration
Statement (as defined below), (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Exempt Offering of Securities
on Form D with the Commission under Regulation D of the Securities Act, (iv) the
filings required in accordance with Section 10(o) of this Subscription
Agreement; (v) those required by the NASDAQ Capital Market (“NASDAQ”), including
with respect to obtaining approval of the Issuer’s stockholders, and (vi) the
failure of which to obtain would not be reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect.

 

h.  As of the date of this Subscription Agreement, the authorized capital stock
of the Issuer consists of (i) 1,000,000 shares of preferred stock, par value
$0.0001 per share (“Preferred Stock”) and (ii) 145,000,000 shares of common
stock, par value $0.0001 per share (the “Common Stock”), including (1)
125,000,000 Class A Shares and (2) 20,000,000 Class B Shares. As of the date of
this Subscription Agreement, (i) no shares of Preferred Stock are issued and
outstanding, (ii) 27,500,000 Class A Shares are issued and outstanding, (iii)
6,875,000 Class B Shares are issued and outstanding and (iv) 13,750,000
redeemable warrants and 7,500,000 private placement warrants are outstanding.

 



 -4- 

 

 

i.  The Issuer has not received any written communication from a governmental
entity that alleges that the Issuer is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.

 

j.  The issued and outstanding Class A Shares are registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and are listed for trading on NASDAQ under the symbol “OSPR”. There is no
suit, action, proceeding or investigation pending or, to the knowledge of the
Issuer, threatened against the Issuer by NASDAQ or the Commission with respect
to any intention by such entity to deregister the Class A Shares or prohibit or
terminate the listing of the Class A Shares on NASDAQ. The Issuer has taken no
action that is designed to terminate the registration of the Class A Shares
under the Exchange Act.

 

k.  Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Acquired Shares by the
Issuer to Subscriber.

 

l.  Neither the Issuer nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with any offer or
sale of the Acquired Shares.

 

m.  The Issuer has not entered into any other agreement with any subscriber to
the Other Subscription Agreements or any other investor to purchase Class A
Shares on terms (economic or otherwise) more favorable to such subscriber or
investor than as set forth in this Subscription Agreement.

 

n.  The Issuer has made available to Subscriber (including via the Commission’s
EDGAR system) a copy of each form, report, statement, schedule, prospectus,
proxy, registration statement and other document, if any, filed by the Issuer
with the Commission since its initial registration of the Class A Shares (the
“SEC Documents”). As of their respective filing dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act
applicable to the Issuer and the rules and regulations of the Commission
promulgated thereunder applicable to the SEC Documents. None of the SEC
Documents filed under the Exchange Act contained, when filed or, if amended, as
of the date of such amendment with respect to those disclosures that are
amended, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, that the Issuer makes no such representation or warranty with respect
to any information relating to Royal or any of its affiliates included in any
SEC Document or filed as an exhibit thereto. The Issuer has timely filed each
report, statement, schedule, prospectus, and registration statement that the
Issuer was required to file with the Commission since its inception. There are
no material outstanding or unresolved comments in comment letters from the
Commission Staff with respect to any of the SEC Documents.

 

o.  Except for such matters as have not had and would not be reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect, there is
no (i) action, suit, claim or other proceeding, in each case by or before any
governmental authority pending, or, to the knowledge of the Issuer, threatened
against the Issuer or (ii) judgment, decree, injunction, ruling or order of any
governmental entity outstanding against the Issuer.

 



 -5- 

 

 

p.  Except for placement fees payable to the Agent (as defined herein), the
Issuer has not paid, and is not obligated to pay, any brokerage, finder’s or
other fee or commission in connection with its issuance and sale of the Acquired
Shares, including, for the avoidance of doubt, any fee or commission payable to
any stockholder or affiliate of the Issuer.

 

q.  Except as provided in this Subscription Agreement and the Other Subscription
Agreements, none of the Issuer, its subsidiaries or any of their affiliates, nor
any person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Acquired Shares under the Securities Act, whether through integration with prior
offerings or otherwise.

 

r.  The Issuer and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, interested
shareholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement) or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its formation which is or could
become applicable to Subscriber as a result of the Issuer’s issuance of the
Acquired Shares and Subscriber’s ownership of the Acquired Shares. The Issuer
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any shareholder rights plan or similar arrangement relating
to accumulations of beneficial ownership of shares of Common Stock or a change
in control of the Issuer or any of its subsidiaries.

 

s.  Neither the Issuer nor any of its subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Issuer or
any subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Issuer and its subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes hereof, “Insolvent” means, with respect to any person, (i)
the present fair saleable value of such person’s assets is less than the amount
required to pay such person’s total indebtedness, (ii) such person is unable to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (iii) such person intends to
incur or believes that it will incur debts that would be beyond its ability to
pay as such debts mature or (iv) such person has unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted.

 



 -6- 

 

 

t.  Except for discussions specifically regarding the offer and sale of the
Acquired Shares, the Issuer confirms that neither it nor any other person acting
on its behalf has provided Subscriber or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Issuer or any of its
subsidiaries, other than with respect to the Transactions and the transactions
contemplated by this Subscription Agreement. The Issuer understands and confirms
that Subscriber will rely on the foregoing representations in effecting
transactions in securities of the Issuer. Each press release issued by the
Issuer or any of its subsidiaries during the twelve (12) months preceding the
date of this Subscription Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Except
with respect to the Transactions and the transactions contemplated by this
Subscription Agreement and the Other Subscription Agreements, no event or
circumstance has occurred which, under applicable law, rule or regulation,
requires public disclosure at or before the date hereof or announcement by the
Issuer but which has not been so publicly disclosed.

 

u.  The Issuer acknowledges and agrees that, notwithstanding anything herein to
the contrary, including, without limitation, Section 4(e) of this Subscription
Agreement, the Acquired Shares may be pledged by Subscriber in connection with a
bona fide margin agreement, which shall not be deemed to be a transfer, sale or
assignment of the Acquired Shares hereunder, and Subscriber effecting a pledge
of Securities shall not be required to provide the Issuer with any notice
thereof or otherwise make any delivery to the Issuer pursuant to this
Subscription Agreement; provided that Subscriber and its pledgee shall be
required to comply with the provisions of Section 4(e) hereof in order to effect
a sale, transfer or assignment of Acquired Shares to such pledgee. The Issuer
hereby agrees to execute and deliver such documentation as a pledgee of the
Acquired Shares may reasonably request in connection with a pledge of the
Acquired Shares to such pledgee by Subscriber.

 

4.  Subscriber Representations and Warranties. Subscriber represents and
warrants that:

 

a.  Subscriber has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with power and authority to enter into, deliver and perform its obligations
under this Subscription Agreement.

 

b.  This Subscription Agreement has been duly authorized, executed and delivered
by Subscriber and is enforceable against it in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance, arrangement, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

c.  The execution, delivery and performance by Subscriber of this Subscription
Agreement, including the consummation of the transactions contemplated hereby,
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject;
(ii) the organizational documents of Subscriber; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
subsidiaries or any of their respective properties that, in the case of clauses
(i) and (iii), would reasonably be expected to have a material adverse effect on
the legal authority or ability of the Subscriber to perform in any material
respects its obligations hereunder.

 



 -7- 

 

 

d.  Subscriber (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Acquired Shares only
for its own account and not for the account of others, or if Subscriber is
subscribing for the Acquired Shares as a fiduciary or agent for one or more
investor accounts, each owner of such account is a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (within the meaning of Rule 501(a) under the Securities
Act) and Subscriber has full investment discretion with respect to each such
account, and the full power and authority to make the acknowledgements,
representations and agreements herein on behalf of each owner of each such
account, and (iii) is not acquiring the Acquired Shares with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act (and shall provide the requested information on Schedule A
following the signature page hereto). Subscriber is not an entity formed for the
specific purpose of acquiring the Acquired Shares, unless such newly formed
entity is an entity in which all of the equity owners are “accredited investors”
(within the meaning of Rule 501(a) under the Securities Act.

 

e.  Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur in an “offshore transaction” within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof have been met or
(iv) pursuant to another applicable exemption from the registration requirements
of the Securities Act, and that any certificates or book-entry records
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

 

f.  Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Issuer. Subscriber further acknowledges that there have
been no representations, warranties, covenants and agreements made to Subscriber
by the Issuer or any of its officers, directors or representatives, expressly or
by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 



 -8- 

 

 

g.  Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under section 406 of the Employee Retirement Income Security Act of
1974, as amended, section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any applicable similar law.

 

h.  In making its decision to purchase the Acquired Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Subscriber acknowledges and agrees that Subscriber has received such
information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Issuer and the Transactions. Subscriber represents and agrees that Subscriber
and Subscriber’s professional advisor(s), if any, have had the full opportunity
to ask such questions, receive such answers and obtain such information as
Subscriber and such Subscriber’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Acquired Shares.
Subscriber acknowledges and agrees that it has not relied on the Agent (as
defined below) or any of the Agent’s affiliates with respect to its decision to
purchase the Acquired Shares.

 

i.  Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer or by means of contact
from Credit Suisse Securities (USA) LLC, acting as placement agent for the
Issuer (the “Agent”), and the Acquired Shares were offered to Subscriber solely
by direct contact between Subscriber and the Issuer or by contact between
Subscriber and the Agent. Subscriber did not become aware of this offering of
the Acquired Shares, nor were the Acquired Shares offered to Subscriber, by any
other means. Subscriber acknowledges that the Issuer represents and warrants
that the Acquired Shares (i) were not offered by any form of general advertising
or, to its knowledge, general solicitation and (ii) to its knowledge are not
being offered in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act, or any state securities laws.

 

j.  Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

 

k.  Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

l.  Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

 



 -9- 

 

 

m.  Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons,
the Executive Order 13599 List, the Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, each of which is administered by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), or any
other Executive Order issued by the President of the United States and
administered by OFAC (collectively “OFAC Lists”), (ii) owned or controlled by,
or acting on behalf of, a person, that is named on an OFAC List;
(iii) organized, incorporated, established, located, resident or born in, or a
citizen, national, or the government, including any political subdivision,
agency, or instrumentality thereof, of, Cuba, Iran, North Korea, Syria, the
Crimea region of Ukraine, or any other country or territory embargoed or subject
to substantial trade restrictions by the United States, (iv) a Designated
National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515,
or (v) a non-U.S. shell bank or providing banking services indirectly to a
non-U.S. shell bank (collectively, a “Prohibited Investor”). Subscriber agrees
to provide law enforcement agencies, if requested thereby, such records as
required by applicable law, provided that Subscriber is permitted to do so under
applicable law. Subscriber represents that if it is a financial institution
subject to the Bank Secrecy Act (31 U.S.C. section 5311 et seq.) (the “BSA”), as
amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing
regulations (collectively, the “BSA/PATRIOT Act”), that Subscriber maintains
policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. Subscriber also represents that, to the
extent required, it maintains policies and procedures reasonably designed to
ensure compliance with OFAC-administered sanctions programs, including for the
screening of its investors against the OFAC Lists. Subscriber further represents
and warrants that, to the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by Subscriber and used to
purchase the Acquired Shares were legally derived.

 

n.  If Subscriber is an employee benefit plan that is subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), a plan,
an individual retirement account or other arrangement that is subject to section
4975 of the Code or an employee benefit plan that is a governmental plan (as
defined in section 3(32) of ERISA), a church plan (as defined in section 3(33)
of ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or other
plan that is not subject to the foregoing but may be subject to provisions under
any other federal, state, local, non-U.S. or other laws or regulations that are
similar to such provisions of ERISA or the Code (collectively, “Similar Laws”),
or an entity whose underlying assets are considered to include “plan assets” of
any such plan, account or arrangement (each, a “Plan”) subject to the fiduciary
or prohibited transaction provisions of ERISA or section 4975 of the Code,
Subscriber represents and warrants that (i) neither Issuer, nor any of its
respective affiliates (the “Transaction Parties”) has acted as the Plan’s
fiduciary, or has been relied on for advice, with respect to its decision to
acquire and hold the Acquired Shares, and none of the Transaction Parties shall
at any time be relied upon as the Plan’s fiduciary with respect to any decision
to acquire, continue to hold or transfer the Acquired Shares; (ii) the decision
to invest in the Acquired Shares has been made at the recommendation or
direction of an “independent fiduciary” (“Independent Fiduciary”) within the
meaning of US Code of Federal Regulations 29 C.F.R. section 2510.3 21(c), as
amended from time to time (the “Fiduciary Rule”) who is (1) independent of the
Transaction Parties; (2) is capable of evaluating investment risks
independently, both in general and with respect to particular transactions and
investment strategies (within the meaning of the Fiduciary Rule); (3) is a
fiduciary (under ERISA and/or section 4975 of the Code) with respect to
Subscriber’s investment in the Acquired Shares and is responsible for exercising
independent judgment in evaluating the investment in the Acquired Shares; and
(4) is aware of and acknowledges that (A) none of the Transaction Parties is
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the purchaser’s or transferee’s
investment in the Acquired Shares, and (B) the Transaction Parties have a
financial interest in the purchaser’s investment in the Acquired Shares on
account of the fees and other remuneration they expect to receive in connection
with transactions contemplated by this Subscription Agreement.

 



 -10- 

 

 

o.  Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 2(a).

 

5.  Registration Rights.

 

a.  The Issuer agrees that, within fifteen (15) calendar days after the Closing
Date (the “Filing Date”), the Issuer will file with the Commission (at the
Issuer’s sole cost and expense) a registration statement registering the resale
of the Acquired Shares (the “Registration Statement”), and the Issuer shall use
its commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof, but no later than the
earlier of (i) the 90th calendar day (or 120th calendar day if the Commission
notifies the Issuer that it will “review” the Registration Statement) following
the Closing and (ii) the 7th business day after the date the Issuer is notified
(orally or in writing, whichever is earlier) by the Commission that the
Registration Statement will not be “reviewed” or will not be subject to further
review (such earlier date, the “Effectiveness Date”); provided, however, that
the Issuer’s obligations to include the Acquired Shares in the Registration
Statement are contingent upon Subscriber furnishing in writing to the Issuer
such information regarding Subscriber, the securities of the Issuer held by
Subscriber and the intended method of disposition of the Acquired Shares as
shall be reasonably requested by the Issuer to effect the registration of the
Acquired Shares, and Subscriber shall execute such documents in connection with
such registration as the Issuer may reasonably request that are customary of a
selling stockholder in similar situations, including providing that the Issuer
shall be entitled to postpone and suspend the effectiveness or use of the
Registration Statement during any customary blackout or similar period or as
permitted hereunder; provided that Subscriber shall not in connection with the
foregoing be required to execute any lock-up or similar agreement or otherwise
be subject to any contractual restriction with Osprey on the ability to transfer
the Acquired Shares. Any failure by the Issuer to file the Registration
Statement by the Filing Date or to effect such Registration Statement by the
Effectiveness Date shall not otherwise relieve the Issuer of its obligations to
file or effect the Registration Statement as set forth above in this Section 5.

 



 -11- 

 

 

b.  The Issuer further agrees that, in the event that (i) the Registration
Statement has not been declared effective by the Commission by the Effectiveness
Date, (ii) after such Registration Statement is declared effective by the
Commission, (A) such Registration Statement ceases for any reason (including by
reason of a stop order, or the Issuer’s failure to update the Registration
Statement), to remain continuously effective as to all Acquired Shares for which
it is required to be effective or (B) Subscriber is not permitted to utilize the
Registration Statement to resell the Acquired Shares (in each case of (A) and
(B), (x) other than within the time period(s) permitted by this Subscription
Agreement and (y) excluding by reason of a post-effective amendment required in
connection with the Issuer’s filing of an amendment thereto (a “Special Grace
Period”) (which Special Grace Period shall not be treated as a Registration
Default (as defined below)), or (iii) after the date six months following the
Closing Date, and only in the event the Registration Statement is not effective
or available to sell all Acquired Shares, the Issuer fails to file with the
Commission any required reports under Section 13 or 15(d) of the Exchange Act
such that it is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), as a result of which Subscribers who are not affiliates of the
Issuer are unable to sell the Acquired Shares without restriction under Rule 144
(or any successor thereto) (each such event referred to in clauses (i) through
(iii), a “Registration Default” and, for purposes of such clauses, the date on
which such Registration Default occurs, a “Default Date”), then in addition to
any other rights Subscriber may have hereunder or under applicable law, on each
such Default Date and on each monthly anniversary of each such Default Date (if
the applicable Registration Default shall not have been cured by such
anniversary date) until the applicable Registration Default is cured the Issuer
shall pay to each Subscriber an amount in cash, as partial liquidated damages
and not as a penalty (“Liquidated Damages”), equal to 0.5% of the aggregate
Purchase Price paid by Subscriber pursuant to this Subscription Agreement for
any Acquired Shares which may not be disposed by Subscriber without restriction
on the Default Date; provided, however, that if Subscriber fails to provide the
Issuer with any information requested by the Issuer that is required to be
provided in such Registration Statement with respect to Subscriber as set forth
herein, then, for purposes of this Section 5, the Filing Date for a Registration
Statement with respect to Subscriber shall be extended until two (2) business
days following the date of receipt by the Issuer of such required information
from Subscriber; and in no event shall the Issuer be required hereunder to pay
to Subscriber pursuant to this Subscription Agreement an aggregate amount that
exceeds 5.0% of the aggregate Purchase Price paid by Subscriber for any Acquired
Shares which may not be disposed by Subscriber without restriction as of the
Effectiveness Date. The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
a Registration Default following the Effectiveness Date. The Issuer shall
deliver the cash payment to Subscriber with respect to any Liquidated Damages by
the fifth business day after the date payable. If the Issuer fails to pay said
cash payment to Subscriber in full by the fifth business day after the date
payable, the Issuer will pay interest thereon at a rate of 5.0% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law, and
calculated on the basis of a year consisting of 360 days) to such Subscriber,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full. Notwithstanding the foregoing,
nothing shall preclude any Subscriber from pursuing or obtaining any available
remedies at law, specific performance or other equitable relief with respect to
this Section 5 in accordance with applicable law. The parties agree that
notwithstanding anything to the contrary herein, no Liquidated Damages shall be
payable to Subscriber with respect to any period during which all of such
Subscriber’s Acquired Shares may be sold by Subscriber without volume or manner
of sale restrictions under Rule 144 and the Issuer is in compliance with the
current public information requirements under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable).

 

c.  In the case of the registration, qualification, exemption or compliance
effected by the Issuer pursuant to this Subscription Agreement, the Issuer
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance. At its expense the Issuer
shall:

 



 -12- 

 

 

(i)  except for such times as the Issuer is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Acquired Shares
or (ii) the date all Acquired Shares held by Subscriber may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144 and
without the requirement for the Issuer to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), and (iii) two years from the Effective Date of the Registration
Statement. The period of time during which the Issuer is required hereunder to
keep a Registration Statement effective is referred to herein as the
“Registration Period”;

 

(ii)  advise Subscriber within five (5) business days:

 

(1)  when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

 

(2)  of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

(3)  of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

(4)  of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(5)  subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

 



 -13- 

 

 

(iii)  use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

(iv)  upon the occurrence of any event contemplated above, except for such times
as the Issuer is permitted hereunder to suspend, and has suspended, the use of a
prospectus forming part of a Registration Statement, the Issuer shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Acquired Shares included therein, such prospectus
will not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(v)  use its commercially reasonable efforts to cause all Acquired Shares to be
listed on each securities exchange or market, if any, on which the Class A
Shares issued by the Issuer have been listed; and

 

(vi)  use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Acquired Shares contemplated hereby and to
enable Subscriber to sell the Acquired Shares under Rule 144.

 

d.  Notwithstanding anything to the contrary in this Subscription Agreement, the
Issuer shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Issuer or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Issuer’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Issuer in the Registration
Statement of material information that the Issuer has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Issuer’s board of directors, upon the advice of legal counsel, to cause the
Registration Statement to fail to comply with applicable disclosure requirements
(each such circumstance, a “Suspension Event”); provided, however, that the
Issuer may not delay or suspend the Registration Statement on more than two
occasions or for more than sixty (60) consecutive calendar days, or more than
one hundred and twenty (120) total calendar days, in each case during any
twelve-month period. Upon receipt of any written notice from the Issuer of the
happening of any Suspension Event during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, Subscriber agrees that
(i) it will immediately discontinue offers and sales of the Acquired Shares
under the Registration Statement (excluding, for the avoidance of doubt, sales
conducted pursuant to Rule 144) until Subscriber receives copies of a
supplemental or amended prospectus (which the Issuer agrees to promptly prepare)
that corrects the misstatement(s) or omission(s) referred to above and receives
notice that any post-effective amendment has become effective or unless
otherwise notified by the Issuer that it may resume such offers and sales, and
(ii) it will maintain the confidentiality of any information included in such
written notice delivered by the Issuer unless otherwise required by law or
subpoena. If so directed by the Issuer, Subscriber will deliver to the Issuer
or, in Subscriber’s sole discretion destroy, all copies of the prospectus
covering the Acquired Shares in Subscriber’s possession; provided, however, that
this obligation to deliver or destroy all copies of the prospectus covering the
Acquired Shares shall not apply (i) to the extent Subscriber is required to
retain a copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 



 -14- 

 

 

e.  Indemnification.

 

(i)  The Issuer agrees to indemnify, to the extent permitted by law the
Subscriber, its directors and officers and agents and each person who controls
the Subscriber (within the meaning of the Securities Act) against all losses,
claims, damages, liabilities and expenses (including attorneys’ fees) caused by
any untrue or alleged untrue statement of material fact contained in any
Registration Statement, prospectus included in any Registration Statement
(“Prospectus”) or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same are caused by or contained in any information
furnished in writing to the Issuer by such Subscriber expressly for use therein.

 

(ii)  In connection with any Registration Statement in which a Subscriber is
participating, such Subscriber shall furnish to the Issuer in writing such
information and affidavits as the Issuer reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify the Issuer, its directors and officers and
agents and each person who controls the Issuer (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees) resulting from any
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Subscriber expressly for use therein;
provided, however, that the liability of each such Subscriber shall be several
and not joint and shall be in proportion to and limited to the net proceeds
received by such Subscriber from the sale of Acquired Shares pursuant to such
Registration Statement.

 

(iii)  Any person entitled to indemnification herein shall (1) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (2) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who elects not to assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. No indemnifying
party shall, without the consent of the indemnified party, consent to the entry
of any judgment or enter into any settlement which cannot be settled in all
respects by the payment of money (and such money is so paid by the indemnifying
party pursuant to the terms of such settlement) or which settlement does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

 



 -15- 

 

 

(iv)  The indemnification provided for under this Subscription Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling person
of such indemnified party and shall survive the transfer of securities. The
Issuer and each Subscriber participating in an offering also agrees to make such
provisions as are reasonably requested by any indemnified party for contribution
to such party in the event the Issuer’s or such Subscriber’s indemnification is
unavailable for any reason.

 

(v)  If the indemnification provided under this Section 5(e) from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses or other liabilities referred to above shall be
deemed to include, subject to the limitations set forth in Sections 5(e)(i),
(ii) and (iii) above, any legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution pursuant to this
Section 5(i) from any person who was not guilty of such fraudulent
misrepresentation.

 

6.  Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Contribution Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement, (c) if any of the conditions to Closing set forth in
Section 2 of this Subscription Agreement are not satisfied on or prior to the
Closing and, as a result thereof, the transactions contemplated by this
Subscription Agreement are not consummated at the Closing or (d) the Outside
Date (as defined in the Contribution Agreement); provided, that nothing herein
will relieve any party from liability for any willful breach hereof prior to the
time of termination, and each party will be entitled to any remedies at law or
in equity to recover losses, liabilities or damages arising from such breach.
The Issuer shall promptly notify Subscriber in writing of the termination of the
Contribution Agreement.

 



 -16- 

 

 

7.  Trust Account Waiver. Subscriber acknowledges that the Issuer is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the Issuer
and one or more businesses or assets. Subscriber further acknowledges that, as
described in the Issuer’s prospectus relating to its initial public offering
dated July 20, 2017 (the “Prospectus”), available at www.sec.gov, substantially
all of the Issuer’s assets consist of the cash proceeds of the Issuer’s initial
public offering and private placements of its securities, and substantially all
of those proceeds have been deposited in a trust account (the “Trust Account”)
for the benefit of the Issuer, its public stockholders and certain parties
(including the underwriters of the Issuer’s initial public offering. Except with
respect to interest earned on the funds held in the Trust Account that may be
released to the Issuer to pay its tax obligations, if any, the cash in the Trust
Account may be disbursed only for the purposes set forth in the Prospectus. For
and in consideration of the Issuer entering into this Subscription Agreement,
the receipt and sufficiency of which are hereby acknowledged, Subscriber, on
behalf of itself and its affiliates and representatives, hereby irrevocably
waives any and all right, title and interest, or any claim of any kind they have
or may have in the future as a result of, or arising out of, this Subscription
Agreement, in or to any monies held in the Trust Account, and agrees not to seek
recourse or make or bring any action, suit, claim or other proceeding against
the Trust Account as a result of, or arising out of, this Subscription
Agreement, the transactions contemplated hereby or the Acquired Shares,
regardless of whether such claim arises based on contract, tort, equity or any
other theory of legal liability. Subscriber acknowledges and agrees that it
shall not have any redemption rights with respect to the Acquired Shares
pursuant to the Issuer’s certificate of incorporation in connection with the
Transactions or any other business combination, any subsequent liquidation of
the Trust Account or the Issuer or otherwise. In the event Subscriber has any
claim against the Issuer as a result of, or arising out of, this Subscription
Agreement, the transactions contemplated hereby or the Acquired Shares, it shall
pursue such claim solely against the Issuer and its assets outside the Trust
Account and not against the Trust Account or any monies or other assets in the
Trust Account.

 

8.  Reserved.

 

9.  Issuer’s Covenants

 

a.  Except as contemplated herein, Issuer, its subsidiaries, their respective
affiliates shall not, and shall cause any person acting on behalf of any of the
foregoing to not, take any action or steps that would require registration of
the issuance of any of the Acquired Shares under the Securities Act.

 



 -17- 

 

 

b.  With a view to making available to Subscriber the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the Commission that may at any time permit Subscriber to sell securities of the
Issuer to the public without registration, the Issuer agrees, until the Acquired
Shares are registered for resale under the Securities Act, to:

 

(i) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(ii) file with the Commission in a timely manner all reports and other documents
required of the Issuer under the Securities Act and the Exchange Act so long as
the Issuer remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

(iii) furnish to Subscriber so long as it owns Acquired Shares, promptly upon
request, (x) a written statement by the Issuer, if true, that it has complied
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act, (y) a copy of the most recent annual or quarterly report of the Issuer and
such other reports and documents so filed by the Issuer and (z) such other
information as may be reasonably requested to permit Subscriber to sell such
securities pursuant to Rule 144 without registration.

 

c.  The Issuer will use the proceeds from the sale of the Acquired Shares and
the shares issued and sold pursuant to the Other Subscription Agreement solely
to finance the Transactions.

 

d.  The legend described in Section 4(e) shall be removed and the Issuer shall
issue a certificate without such legend to the holder of the Acquired Shares
upon which it is stamped or issue to such holder by electronic delivery at the
applicable balance account at The Depository Trust Company (“DTC”), if (i) such
Acquired Shares are registered for resale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Issuer with an opinion of counsel, in a form reasonably acceptable to the
Issuer, to the effect that such sale, assignment or transfer of the Acquired
Shares may be made without registration under the applicable requirements of the
Securities Act, or (iii) the Acquired Shares can be sold, assigned or
transferred pursuant to Rule 144. The Issuer shall be responsible for the fees
of its transfer agent and all DTC fees associated with such issuance.

 

10.  Miscellaneous.

 

a.  Subscriber acknowledges that the Issuer and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Issuer if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

 

b.  Each of the Issuer and Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby. The
Agent is entitled to rely upon the representations and warranties made by
Subscriber in this Subscription Agreement.

 



 -18- 

 

 

c.  This Subscription Agreement and any of Subscriber’s rights and obligations
hereunder may be assigned to any fund or account managed by the same investment
manager as the Subscriber, without the prior consent of the Issuer, provided
that such assignee(s) agrees to be bound by the terms hereof. Upon such
assignment by a Subscriber, the assignee(s) shall become Subscriber hereunder
and have the rights and obligations provided for herein to the extent of such
assignment. Neither this Subscription Agreement nor any rights that may accrue
to the Issuer hereunder or any of Issuer’s obligations may be transferred or
assigned.

 

d.  All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

e.  The Issuer may request from Subscriber such additional information as the
Issuer may deem reasonably necessary to evaluate the eligibility of Subscriber
to acquire the Acquired Shares, and Subscriber shall provide such information as
may be reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

 

f.  This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

g.  This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

 

h.  Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

i.  If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

j.  This Subscription Agreement may be executed in two (2) or more counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

k.  Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated by this Subscription
Agreement.

 



 -19- 

 

 

l.  Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i)  if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 

(ii)  if to the Issuer, to:

 

1845 Walnut Street, 10th Floor

Philadelphia, PA 19103

Attn: Jeffrey Brotman

Facsimile: (215) 640-6344

  

with a required copy to (which copy shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019
Attention:      David K. Lam

Telephone:    (212) 403-1000

Facsimile:      (212) 403-2000

E-mail:           dklam@wlrk.com

 

m.  The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

n.  This Subscription Agreement, and any claim or cause of action hereunder
based upon, arising out of or related to this Subscription Agreement (whether
based on law, in equity, in contract, in tort or any other theory) or the
negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to the principles of conflicts of laws
thereof.

 



 -20- 

 

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 10(l) OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10(n).

 

o.  If, any change in the Class A Shares shall occur between the date hereof and
immediately prior to the Closing by reason of any reclassification,
recapitalization, stock split (including reverse stock split) or combination,
exchange or readjustment of shares, or any stock dividend, the number of
Acquired Shares issued to Subscriber shall be appropriately adjusted to reflect
such change.

 

p.  The Issuer shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby and by the Other Subscription
Agreements, the Transactions and any other material, nonpublic information that
the Issuer has provided to Subscriber at any time prior to the filing of the
Disclosure Document. From and after the issuance of the Disclosure Document, to
the Issuer’s knowledge, Subscriber shall not be in possession of any material,
non-public information received from the Issuer or any of its officers,
directors or employees and Subscriber shall no longer be subject to any
confidentiality or similar obligations under any current agreement, whether
written or oral with the Issuer or any of its affiliates. Notwithstanding
anything in this Subscription Agreement to the contrary, the Issuer shall not
publicly disclose the name of Subscriber or any of its affiliates, or include
the name of Subscriber or any of its affiliates in any press release or in any
filing with the Commission or any regulatory agency or trading market, without
the prior written consent of Subscriber, except (i) as required by the federal
securities law in connection with the Registration Statement and (ii) to the
extent such disclosure is required by law, at the request of the Staff of the
Commission or regulatory agency or under the regulations of NASDAQ.

 

[Signature pages follow.]

 



 -21- 

 



 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  OSPREY ENERGY ACQUISITION CORP.       By:                             Name:  
    Title:    

 

Date:            , 2018

 

Signature Page to
Subscription Agreement

 



 

 





SUBSCRIBER:       Signature of Subscriber: Signature of Joint Subscriber, if
applicable:     By: ___________________________________
Name:
Title: By: ___________________________________
Name:
Title:

 

Date:             , 2018

 

Signature of Subscriber: Signature of Joint Subscriber, if applicable:    
___________________________________
(Please print. Please indicate name and
capacity of person signing above) ___________________________________
(Please print. Please indicate name and
capacity of person signing above)     ___________________________________
Name in which securities are to be registered
(if different)       Email Address:       If there are joint investors, please
check one:       ☐ Joint Tenants with Rights of Survivorship       ☐
Tenants-in-Common       ☐ Community Property       Subscriber’s EIN: 
_______________ Joint Subscriber’s EIN:
________________________________ Business Address-Street: Mailing Address-Street
(if different):     ___________________________________
___________________________________     ___________________________________
City, State, Zip: ___________________________________
City, State, Zip:     Attn: Attn:     Telephone No.: ___________________
Telephone No.: ___________________     Facsimile No.: ____________________
Facsimile No.: ____________________     Aggregate Number of Acquired Shares
subscribed for:   ________________________________       Aggregate Purchase
Price: $  _______________.  

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

 

Number of Acquired Shares subscribed for and aggregate Purchase Price as of
               , 2018, accepted and agreed to as of this   day of              
 , 2018, by:

 

OSPREY ENERGY ACQUISITION CORP.

 



By:       Name:      Title:    

 

Signature of Subscriber:

 

[  ____________] By: _____________
Name:
Title:

 

Signature Page to
Subscription Agreement 



 

 



 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):   1. ☐ We are a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act (a
“QIB”)).   2. ☐ We are subscribing for the Acquired Shares as a fiduciary or
agent for one or more investor accounts, and each owner of such account is a
QIB.

*** OR ***

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):   1. ☐ We are an “accredited
investor” (within the meaning of Rule 501(a) under the Securities Act) or an
entity in which all of the equity holders are accredited investors within the
meaning of Rule 501(a) under the Securities Act, and have marked and initialed
the appropriate box on the following page indicating the provision under which
we qualify as an “accredited investor.”   2. ☐ We are not a natural person.

*** AND ***

 

C. AFFILIATE STATUS
(Please check the applicable box)   SUBSCRIBER:   ☐ is:   ☐ is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 

Schedule A-1

 



 

 



 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

☐ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

☐ Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934;

 

☐ Any insurance company as defined in section 2(a)(13) of the Securities Act;

 

☐ Any investment company registered under the Investment Company Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act;

 

☐ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

☐ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

☐ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

 

☐ Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000; or

 

☐ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii).

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 

Schedule A-2

 



 

 

 

☐ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000.  For purposes
of calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

 

☐  Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

☐  Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 



This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 

Schedule A-3

 

 

 



 

